Citation Nr: 1800222	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel







INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In June 2016, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he a back condition that is related to an in-service back injury that occurred during a traffic accident in New Guinea.  The Veteran states that the he was hospitalized as a result of the traffic accident in approximately April 12, 1945.  He notes that he now remembers the specific date of the hospitalization because he has a memory of learning that President Roosevelt died while he was hospitalized.  See June 2011 statement.  The Veteran's service records appear to have been destroyed in a fire.  However, as the Veteran has now provided a specific timeframe for his hospitalization, a remand is required to attempt to obtain any separately stored in-patient treatment records.  

As the Veteran has stated that he injured his back in service and that he currently has back problems, a VA examination is required in order to determine whether the Veteran has a current back disability that had its onset in service or is otherwise related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).      
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since December 2011.  

2.  Afford the Veteran an additional opportunity to identify any pertinent private treatment records.  

The identified records should be sought and any negative response should be associated with the claims file. 

3.  Take appropriate steps to obtain any separately stored hospitalization records dated from the Veteran's service in New Guinea on approximately April 12, 1945. 

Any negative response should be associated with the claims file.  

4.  Then, afford the Veteran a VA examination to determine the nature, onset, and etiology of any back disability found to be present. 

(i) The examiner should determine whether the Veteran has a current back disability(ies).  

(ii) For any diagnosed back disability, the examiner is asked to opine as to whether it is at least as likely as not that the disability had its onset in service or is otherwise related to service. 

The examiner should note that the Veteran contends that he injured his back in an April 1945 traffic accident and that he has had back pain since the injury.  The Veteran's DD Form 214 reveals that he was a truck driver during service and that he served in New Guinea.  

For purposes of this examination, the examiner should presume that the Veteran injured his back in service as described, even if the incident is not documented in the service treatment records.    

5.  Then, after completing any additional development deemed necessary, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

